Wilson, J., dissenting: I am not in accord with the majority opinion. At the time Walker presented his check for payment, the bank was open and doing business. It is the legal obligation of the bank to pay upon demand and its refusal so to do is an adverse holding of the money as against the depositor. Whether the bank closed its doors under an order an hour later or a week later would in my opinion make no difference as to its legal liability. When the bank refused to honor the check, it held the money of Walker deposited with it as a trust fund subject to whatever future contingencies might arise. The fact that he was directed to go to the cashier to get an O.K. on the check did not relieve the bank of the liability after Walker’s original demand for the full amount of his deposit. Claxton v. Cantley (Mo. App.), 297 S. W. 975; Bryan v. Coconut Grove Bank & Trust Co., 101 Fla. 947, 132 So. 481, 134 So. 229; McQueen v. Randall, 353 Ill. 231; People v. Peoples Bank & Trust Co. of Rockford, 353 Ill. 479.